Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 1 of 23

 

Hoffman Employment Law, LLC

600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 | Fax: 301-251-3753

Account Statement

Prepared for Judith Kusel
Re: BJ's On The Water FLSA Litig.

Previous Balance $0.00
Current Charges $98,890.50
New Balance $98,890.50
Adjustments $0.00
Payments $0.00
Now Due $98,890.50

Trust Account $9.00

 

  
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 2 of 23

Hoffman Employment Law, LLC

600 Jefferson Plaza Suite 204
Rockville, MD 20852
Phone: 301-251-3752 { Fax: 301-251-3753

PRE-BILL

Judith Kusel
Invoice Date: November 15, 2019

Invoice Number: Pre-bill
Invoice Amount: $98,890.50

Matter: BJ's On The Water FLSA Litig.

Attorney's Fees
4/3/2018 Review documents produced by Plaintiff along with H.B.H. 90 $360.00
log of events. (.5 hrs). Tele conf. with JK re status
of matter. (.4 hrs).

5/11/2018 Begin drafting Complaint; review and revise. Draft H.B.H. 2,30 $920.00
comm to client attaching Complaint.

5/13/2018 Review comm from client re proposed draft lawsuit H.B.H. 20 $80.00
with substantive questions; respond re same.

5/14/2018 Tele conf with client re factual allegations of H.B.H. 30 $200.00
lawsuit.

5/14/2018 Continued revisions to draft lawsuit. H.B.H. 2.70 $1,080.00

5/15/2018 Continue review and revisions to Complaint re Rule = -H.B.H. 4.20 $1,680.60

23 class allegations. (3.8 hrs). Draft proposed
summons and civil cover sheet. (.2 hrs), Open case
via ECF. and file opt-in notice, (2 hrs).
5/29/2018 Lengthy confer with HBH re nature of claims, status JL. 1,90 $389.50
of discovery, and strategies moving forward and
division of labor.

 

5/29/2018 Directional conf with assoc atty J. Liew; discuss H.B.H. 1.90 $760.00
claims and strategies.

6/5/2018 Review first amended NLRB charge JL. 10 $20.50

6/28/2018 Draft notice of appearance JL, 10 $20.50

6/28/2018 Editing notice of appearance JL, .10 $20.50

6/28/2018 Finalizing and filing notice of appearance JL. 20 $41.00

6/30/2018 Legal research re NLRB cases and being "asked to H.B.H. 50 $200.00
leave" as a termination.

7/6/2018 Discuss w/ HBH re strat and status JL, .10 $20.50

TA2/2018 Review answer and corp. disc. JL, 30 $61.50

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 3 of 23

7/12/2018 Review Answer to Complaint, H.B.H, 40 $160.00
7/12/2018 Draft Joint Stipulation re Enterprise Coverage; H.B.H. 1.30 $520.00
forward to opposing counsel.
TA13/2018 Tele conf. with J. Kusel re status of matter. H.B.H. 30 $206.00
7/16/2018 Legal research re Motion to Strike re H.B.H. 1.20 $480.00
characterization of "legal conclusions" and denials
of same.
7/22/2018 Review Complaint and Answer re denial of specific H.B.H. 2.10 $840.00

factual averments. Draft Rule 11 Motion; review
and revise. Prepare materials and serve same.

7/23/2018 Review email to op con and att. Rule 11 mot. JL. 10 $20.50

7/26/2018 Draft and file mot. to ext. initi. rep. deadline JL. 80 $164.00

7/31/2018 Draft email to op con. JL, .10 $20.50

8/2/2018 Phone convo w/ op con re initial report issues JL. 50 $102.50

8/2/2018 Tele conf with C, Pham and co-counsel re status H.B.H. 40 $160.00
report and related issues.

8/3/2018 Draft joint initial report JL. 90 $184.50

8/3/2018 Confer with JL re status report; review and revise H.B.H. 20 $80.00
same.

8/6/2018 Draft comm to Court and opposing counsel re status = H.B.H. 10 $40.00
conf call,

8/7/2018 Review orders and event schedulings JL. 10 $20.50

8/7/2018 Review case status IL, 10 $20.50

8/7/2018 Conference on case G.H. 10 $20.50

8/7/2018 Review various filings by the Court, including H.B.H. 30 $120.00

referrals of case to Magistrate Judge for all litigation
and mediation.

8/7/2018 Confer with associate attorneys re status of matter H.B.H, 10 $40.00
and assignment of labor.

8/8/2018 drafting interrogatories G.H., 80 $164.00

8/8/2018 Drafting RPDs G.H, .70 $143.50

8/8/2018 Drafting motion for consent of magistrate judge G.H, 50 $102.50

8/8/2018 Meet and confer with Associate Atty (G. Herbers) re H.B.H. 80 $320.00

preparation of written discovery; review and revise
same. Transmit via email and priority mail.

 

8/12/2018 Review scheduling of mediation. H.B.H, 10 $40.00 :
8/15/2018 Review, edit, and file consent motion to magistrate JL. 40 $82.00 :
judge .
8/15/2018 Confer w/ HBH and GH re dual occupation OT JL. 40 $82.00
cales and strat re Rule 11 mot.
8/15/2018 conf. with HBH and JL on case file, status, damage G.H. A0 $82.00
calculations, and assignments
8/16/2018 Review email to def con re Rule 1! mot JL. 10 $20.50
8/16/2018 Draft comm to C, Pham re Rule 11 Motion in H.B.H. 30 $120.00

response to the Defendants! failure to honestly plead
to obvious allegations in Answer. Review and
revise, transmit.
8/17/2018 Review and respond to C. Pham re Rule iI issue. H.B.H. .10 $40.00
8/24/2018 Draft Notice of Subpoena to ADP. (.5 hrs}. Draft H.B.H. 1,30 $520.00
Subpoena Duces Tecum to ADP; review and revise.
Transmit to C. Pham.

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 4 of 23

8/27/2018 review email correspondence with opposing counsel = GH. 10 $20.50

8/29/2018 conf with HBH regarding case status and G.H. 1.70 $348.50
assignments, review client files

8/29/2018 Confer with ADP representative re payroll H.B.H. 40 $160.00
subpoena.

8/30/2018 Discuss case status with HBH and GH. JL. 10 $20.50

8/30/2018 conf with HBH and JL regarding status and G.H. 10 $20.50
assignments

9/10/2018 Confer. w/ HBH and GH re case status and J.L. 10 $20.50
assignment of duties.

9/10/2018 Draft mot. for sanctions. JL. 2.30 $471.50

9/11/2018 Draft and edit motion for sanctions. JL. 1.80 $369.00

9/11/2018 Confer w/ HBH re opp to mot. to quash. JL, 30 $61.50

9/1 1/2018 review emai] to opposing counsel regarding written G.H. .10 $20.50
discovery and future depositions

9/11/2018 Draft opp to mot. to quash subpoena. JL. 3.90 $799.50

9/11/2018 Draft comm. to C. Pham re overdue written H.B.H. 20 $80.00
discovery.

9/12/2018 Draft and edit opp. to mot. to quash. JL. 740 $1,517.00

9/12/2018 Phone confer w/ HBH re disco. production. JL. 20 $41.00

9/12/2018 Briefly review discovery responses. H.B.H. 30 $120.00

9/13/2018 Confer w/ HBH re deficient disc. answers from Def. JL. 50 $102.50

9/13/2018 Review and revise Opp to Motion to Quash. (.5 H.B.H. 1.30 $520.00

hrs). Draft insert, (.2 hr). Meet and confer with JL
ré revisions to Opposition to Motion to Quash, (.6

hrs}
9/13/2018 Confer w/ HBH re revisions to opp. to mot. to quash JL. 60 $123.00
subpoena.
9/13/2018 Editing and revising op. to mot. to quash subpoena. J.L. 90 $184.50
9/13/2018 Draft letter to op con re. deficient disc. production. JL. 3.20 $656.00
9/13/2018 Draft letter to op con. re. deficient disc. prod. JL. 30 $61.50
9/13/2018 Confer with J. Liew re letter to Pham re deficient H.B.H. 30 $120.00

written discovery; discuss meritless objections and
strategy moving forward.

 

 

9/14/2018 Conduct legal research and revise op. to mot. to JL. 1.90 $389.50
quash.
9/14/2018 Review email from opposing counsel regarding G.H. 10 $20.50
conditional certification and settlement terms.
9/14/2018 Revise. opp. to mot. to quash, JL. 20 $41.00
9/4/2018 Confer w/ HBH to revise opp. to mot. to quash. J.L. 60 $123.00 :
9/14/2018 Final review and filing of opp. to mot. to quash JL. 30 $61.50 :
subpoena.
9/14/2018 Draft letter to op. con, re interrog. deficiencies, JL. 5.60 $1,148.00
9/14/2018 Review and revise Opposition to Motion to Quash; H.B.H. .60 $240.00
confer with J. Liew re same.
9/14/2018 Review comm. from Pham re class claims and value H.B.H. 10 $40.00
of sane.
9/17/2018 Review and respond to comm. from C. Pham re H.B.H. 10 $40.00
teleconference to discuss subpoena, etc.
9/18/2018 Confer w/ HBH re revisions to letter to op. con on J.L. 30 $61.50

disc. deficiencies.

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 5 of 23

9/18/2018 Review letter to opposing counsel regarding G.H, 20 $41.00
objections to interrogatory amswers.

9/18/2018 Phone confer w/ HBH and op con. re settlement JL. 30 $61.50
possibility and disc. issues.

9/18/2018 Tele conf. with C. Pham re potential settlement. H.B.H. 30 $120.00

9/18/2018 Review and revise; finalize ltr to Pham re deficient H.B.H. 1.60 $640.00

interrogs. Confer with J. Liew re same. Draft
comm, to C, Pham attaching same.

9/25/2018 Review email from HBH to opposing counsel G.H. 10 $20.50
regarding possible settlement.

9/25/2018 Review extensive email from HBH to Op Con. re JL. 10 $20.50
settlement options and mechanics.

9/25/2018 Draft lengthy comm to C. Pham re settlement terms  H.B.H. 80 $320.00
and related issues. Review and revise.

9/27/2018 Review client file and draft motion for conditional G.H,. 2,60 $533,00
certification.

9/27/2018 Conf with G. Herbers re conditional cert motion. H.B.H. 50 $200.00
Legal research re same; forward to G, Herbers.

9/28/2018 Review email correspondence with opposing G.H. .10 $20.50
counsel regarding conditional certification,

9/28/2018 Conf. with HBH and JSL regarding case status and G.H, 10 $20.50
assignments.

9/28/2018 Convo w/ HBH and GBH re division of labor on JL. .10 $20.50
case,

9/28/2018 Review client file, draft motion for conditiona! GLH. 1.80 $369.00
certification.

9/28/2018 Draft comm, to C, Pham re conditional cert re BJ's; H.B.H. 20 $80.00
review response.

9/28/2018 Directional conf with assoc attys re status of matters. H.B.H. 10 $40.00

10/1/2018 Review client file (.3); GH. 3.30 $676.50

Draft, review, and revise motion for conditional
certification (1.8);
Draft affidavit of Kusel (.5);

 

Draft proposed order (.3);
Draft proposed class notice (4),
10/1/2018 Briefly review Consent Mot re Cond Cert. H.B.H. 10 $40.00
10/2/2018 Draft ltr. to mag. jdg to request disc. conf, JL. 1.70 $348.50
10/2/2018 Review w/ HBH Itr. to jdg. Coulson re discovery JL. 30 $61.50
issues and req. conf.
10/2/2018 Review and revise letter to Judge Coulson re H.B.H. 50 $200.00
discovery dispute. Confer with J. Liew re same.
File via ECF,
10/4/2018 Review email to opposing counsel regarding Motion GH. 10 $20.50
for Conditional Certification.
10/4/2018 Review and revise Unopposed Motion for Cond H.B.H. 1.80 $720.00
Cert. Review and revise Class Notice, Draft
lengthy comm. to C. Pham re same.
10/9/2018 Draft comm. to C. Pham re status of cond. cert. H.B.H,. 10 $40.00
10/11/2018 Review email from HBH to opposing counsel G.H. 10 $20.50

regarding conditional certification
10/11/2018 Conf. with HBH and JSL regarding documents G.H. 10 $20.50

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 6 of 23

10/11/2018
10/11/2018

10/11/2018
10/11/2018

10/11/2018

10/11/2018

10/11/2018

10/12/2018
10/12/2018

10/12/2018
10/15/2018

10/13/2018
10/15/2018
10/16/2018
10/17/2018
10/17/2018
10/17/2018

10/18/2018

10/18/2018

10/18/2018
10/18/2018

10/18/2018

10/18/2018
10/18/2018

10/19/2018
10/19/2018
10/19/2018

10/22/2018

produced and assignments,

Review documents produced pursuant to discovery
requests.

Conf. with HBH and JSL regarding case status and
assignments.

Discuss case status w/ HBH and GBH.

Review email from HBH to op, con. re contested
mot. for cond. cert. issues.

Review email from HBH to opposing counsel
regarding conditional certification.

Review comm. from C. Pham with edits to Motion
for Cond Cert. Review Complaint. Draft response
re same.

Draft follow up comm. to C. Pham re status of cond
cert,

Review disc. production.

Review email from HBH to Pl. re NLRP appeal of
dismissal.

Draft comm. to J. Kusel re status of matter.
Review email from HBH to opposing counsel
regarding mediation and conditional certification.
Review email from opposing counsel regarding
mediation and conditional certification.

Draft comm to C. Pham re status of matter.

Tele conf. with J. Kusel re status of matter.
Review order re mot. to quash.

Review order from Judge Coulson regarding
Defendants’ Motion to Quash subpoena on ADP.
Review Order on Motion to Quash. Forward to G.
Herbers.

Extensive tele conf with C. Pham re methods of
caiculating damages and potential resolution,
including conditional certification motion.

Conf. with HBH and JSL regarding case status and
assignments.

Confer w/ HBH and GBH re settlement strat.
Review Def. disc. prod, to ID example OT dual oc.
payment and deduc., discuss findings w/ HBH.
Survey paystubs to ID all pay periods w/ deductions,
discuss findings w/ HBH.

Draft comm. to client re status of matter.

Confer with associates JL & GH) re conf with C.
Pham and strategies re settlement.

Review email from HBH to opposing counsel
regarding potential terms of settlement.

Review email from HBH to op con. re detailed pot.
settlement positions.

Draft extensive comm, to C. Pham re settlement
proposals, Review and revise.

Review email from opposing counsel regarding
settlement discussions.

GH.

G.H,

JL.
J.L.

G.H.

H.B.H.

H.B.H,

JL.
JL.

H.B.H.

G.H.

G.H.

H.B.H.
H.B.H.

JL.
G.H.

H.B.H.

H.B.H,.

G.H.

JL.
JL.

J.L.

H.B.H.
H.B.H.

G.H.

JL.

H.B.H.

GH.

60

10
10

10

40

10

90
10

0
10

10
.10
AD
10
1Q
20

70

20

20
19

AQ

10
20

10
.10
50

10

$123.00
$20.50

$20.50
$20.50

$20.50

$160.00

$40.00

$184.50
$20,50

$200.00
$20.50

$20.50
$40.00
$160.00
$20.50
$20.50
$80.00

$280.00

$41.00

$41.00
$143.50

$143.50

$40.00
$80.00

$20.50
$20.50
$600.00

$20.50

 

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 7 of 23

10/22/2018
10/23/2018
10/23/2018
10/23/2018
10/24/2018
10/24/2018
10/24/2018
10/24/2018
10/25/2018
10/25/2018
10/29/2018
10/29/2018
10/29/2018
10/29/2018
10/29/2018
10/29/2018
10/31/2018
11/2/2018

11/2/2018

11/5/2018

11/5/2018

11/7/2018
11/7/2018

11/8/2018
11/8/2018

11/8/2018

11/9/2018

Draft comm to opposing counsel re postponement of H.B.H.

mediation.

Review email from HBH to Court req.
postponement of mediation confer.

Review email from HBH to Judge Copperthite
regarding postponing mediation.

Draft lengthy comm to Chambers of Judge ADC re
postponement of mediation. Review and revise.
Review email from HBH to opposing counsel
regarding settlement proposals,

Discuss w/ HBH and GBH case status and strat for
med, confer.

Conf. with HBH and JSL regarding case status and
mediation strategy.

Draft comm to C. Pham re status of matter,
Review jdg. sched. order.

Review Order of Court re scheduling.

Review email to op con re discovery moving
forward.

Conter w/ HBH and GBH re unopposed. mot. cond.
cert., tasks, and attempt to contact op con.

Conf. with HBH and JSL regarding motion for
conditional certification and future assignments.
Review and revise motion for conditional
certification, class notice, and declaration.

Tele conf. with C. Pham re potential settlement
terms,

Phone call w/ op con and HBH re possible
settlement.

Review and revise motion for conditional
certification and accompanying documents.
Review documents produced pursuant to Plaintiff's
RPDs.

Review Defendants’ answers to interrogatories.
Review email from HBH to opposing counsel
regarding Stipulated Order for Discovery
Confidentiality.

Prepare confidentiality agreement and related Order.

(.2 hrs). Draft comm. to C. Pham re same. (,1 hrs)
Review email from op con re conf. agreement.
Review email from opposing counsel regarding
filing of confidentiality agreement.

Review joint mot to file, and confidentiality order.
Review email from HBH to opposing counsel
regarding settlement offer, Motion for Conditional
certification, and discovery from ADP.

Draft comm to C. Pham re filing of conditional
certification and related status issues. Review and
revise,

Review email conver between HBH and op con re
stay due to Def. medical issues.

J.L.

G.H.

H.B.H.

G.H.
JL,

G.H.

H.B.H.

JL

HB.

JL,

LL.

G.H.

G.H.

H.B.H.

JL.
G.H.
G.H.

G.H.
G.H.

H.B.H.

JL.
G.H.

J.L,
G.H.

H.B.H.

JL.

10
10
10
50
10
10
10
10
.10
.10
10
30
30
.80
.30
30
20
00
40
10
30

10
10

10

10

30

10

$40.00
$20.50
$20.50
$200,00
$20.50
$20.50
$20.50
$40.00
$20.50
$40.00
$20.50
$61.50
$61.50
$164.00
$120.00
$61.50
$41.00
$205.00
$82.00
$20.50
$120.00

$20.50
$20.50

$20.50
$20.50

$120.00

$20.50

 

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 8 of 23

11/9/2018

11/9/2018

11/12/2018
11/12/2018
11/14/2018
11/14/2018
11/15/2018
11/16/2018
11/16/2018
11/16/2018
11/19/2018
11/19/2018
11/29/2018
11/29/2018

11/29/2018
12/4/2018

12/7/2018
12/8/2018
12/11/2018
12/11/2018

12/11/2018
12/12/2018

12/12/2018

12/12/2018
12/12/2018

12/12/2018
12/12/2018
12/13/2018
12/14/2018
12/14/2018
12/14/2018

12/14/2018

Review and respond to C. Pham re status of matter
(Defendants and need for a stay).

Draft comm to C. Pham re ongoing status related
issues,

Draft joint stay and prop. order,

Draft comm to J. Liew re Joint Motion to Stay.
Review email corresp. between HBH and op con.
Review draft motion to stay with proposed order. (.1
hrs). Draft comm to C. Pham re status of matter.
Draft comm to C. Pham re status of matter.
Finalize and file joint motion to stay the case.

Tele conf. with C. Pham re status of joint motion.
Brief revision to Joint Stay; confer with JL re filing
of same.

Review Order granting Motion to Stay.

Review Order granting Motion to Stay.

Review email corresp. between HBH and op con re
status of Def.

Review email from HBH to opposing counsel
regarding case status and conditional certification.
Draft comm to C, Pham re status of matter.

Draft comm to C. Pham re status of matter. Review
response,

Tele conf with C. Pham re BJ's settlement.

Review and sort prebill spreadsheet.

Review email from HBH to op con re settlement
offer.

Review email from HBH to opposing counsel
regarding settlement offer.

Draft comm to opposing counsel re settlement terms.
Tele conf. with J. Kusel re status of matter, incl.
settlement potentials and cond. cert option.

Draft lodestar statement for legal fees as of
December 8, 2018.

Review and revise Kusel Decl.

Draft email to opposing counsel regarding lodestar
statement,

Review email from HBH to opposing counse!
regarding damages and settlement.

Draft lengthy comm to opposing counsel re
settlement terms and negotiations.

Review and revise contested motion for conditional
certification.

Draft Herbers Decl. describing analysis of Plaintiffs
earnings statements.

Review and revise motion for conditional
certification.

Review and revise Motion for Conditional
Certification, Proposed Order, and Exhibits.
Review email from HBH to op con re settlement and
status report due.

H.B.H.

H.B.H.

JL

H.B.H.

JL

H.B.H.

H.B.H.

JL

HBH,
HBH.

H.B.H.

JL,
J.L.

G.H,

H.B.H.
H.B.H,.

H.B.H,

JL,
JL,

G.H.

H.B.H,
H.B.H.

G.H.

G.H.
G.H.

G.H.

H.B.H.

G.H.

G.H.

G.H.

G.H.

20
20
90
10
10
20
10
10
mat
10
10
10
.10
.10

10
10

30
20
10
10

40
10

20

20
10

10
.60
1.70
1.00
50
1.20

10

$80.00
$80.00
$184.50
$40.00
520.50
$80.00
$40.00
$20.50
$40.00
$40.00
$40.00
$20.50
$20.50
$20.50

$40.00
$40.00

$120.00
$41.00
$20.50
$20.50

$160.00
$40.00

$41.00

$41.00
$20.50

$20.50
$240.00
$348.50
$205.00
$102.50
$246.00

$20.50

 

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 9 of 23

12/14/2018 Multi comm with J. Kusel re status of matter and H.B.H. 30 $120.00
Declaration.

12/14/2018 Multi (2) comm with C, Pham re status of matter. H.B.H. 20) $80.00

12/17/2018 Review and revise motion for conditional G.H. 50 $102.50
certification.

12/17/2018 Phone convo w/ HBH and op con re. settlement JL. 60 $123.00
details and status report to court.

12/17/2018 Draft, edit and re-draft joint status report re JL. . 4.00 $205.00
settlement negotiations,

12/17/2018 Review joint status report w/ HBH JL. 10 $20.50

12/17/2018 Edit joint status report. JL. 20 $41.00

12/18/2018 Review motion for conditional certification and G.H. 90 $184,50
exhibits,

12/18/2018 Confer w/ HBH re strat for set. offers. JL. 40 $82.00

12/18/2018 Draft reminder email to op con re review of joint JL, 20 341,00
status report.

12/18/2018 Review settlement communication from opposing G.H. 10 $20.50
counsel.

12/18/2018 Finalize and file joint status report. J.L. 20 $41.00

12/18/2018 Multi (2}Conf. with HBH to review and revise G.H. 1.90 $389.50

motion for conditional certification and exhibits,
discuss calculation of tip credit and overtime under
FLSA and Maryland law and calculate overtime
owed to clients.
12/18/2018 Review Motion for Cond Cert and related papers H.B.H. 1.90 $760.00
with G, Herbers; discuss revisions to same. Review
payroll calculations; multi (2) confs. discuss
calculations and proper method of calculating OT.

 

12/18/2018 Review 2013 Employee Handbook for policies on G.H, 20 $41.00
deductions from employee pay.

12/18/2018 Review email of counter offer to op con from HBH. J.L. 10 $20.50

12/18/2018 Review email from HBH to opposing counsel G.H. 10 $20.50
regarding Plaintiffs’ settlement offer.

12/18/2018 Revise Motion for Conditional Certification and GH. 90 $184.50
accompanying documents.

12/18/2018 Confer with J. Liew re settlement issues and H.B.H. .40 $160.00
strategies.

12/18/2018 Draft extensive comm to C, Pham re settlement H.B.H. 1.40 $560.00
terms, Review and revise, transmit.

12/18/2018 Review status report. H.B.H, 10 $40.00

12/19/2018 Review GBH declaration calculation formatting. JL. 20) $41.00

12/19/2018 Calculate wages owed to Plaintiffs, revise Herbers G.H. 2,10 $430.50
Decl. (1.8)

Review and revise motion for conditional
certification (.2)

Review email from opposing counsel regarding
settlement terms (.1).

12/19/2018 Phone convo w/ HBH and op con re terms of set. JL. 20 $41.00
offers.
12/19/2018 Tele conf, with C. Pham and J. Liew re settlement. H.B.H. 20 $80.00

12/20/2018 Review email from HBH to opposing counsel G.H. 1.00 $205.00

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 10 of 23

regarding settlement terms (.1).
Review and revise motion for conditional
certification and exhibits (.9).

12/20/2018 Review mot. for cond. cert. JL. 20 341.00

12/20/2018 Review and save mot. cond. cert and exhibits. JL. .10 $20.50

12/20/2018 Review and revise Motion for Cond. Cert; prepare H.B.H. 80 $320.00
materials and file via ECF.

12/21/2018 Review email from op con re. settlement offer. JL. 10 $20.50

12/21/2018 Review comm from Pham re settlement. H.B.H. 10 $40.00

12/22/2018 Review and respond to comm from C. Pham re H.B.H. AO $160.00
settlement; explain measure of damages.

12/27/2018 Draft comm to opposing counsel re status of matter. H.B.H, 10 $40.00

12/31/2018 Draft comm to opposing counsel re status of matter. H.B.H, 10 $40.00

1/2/2019 Review email from op con to HBH re settlement JL. 10 $20,50
terms.

1/2/2019 Review comm from C. Pham; draft response. H.B.H. 10 $40.00

1/3/2019 Tele conf with MPM. H.B.H. .10 $40.00

1/3/2019 Review and respond to comm from C, Pham re H.B.H. .10 $40.00
status of matter.

1/7/2019 Lengthy tele conf. with C. Pham re terms of H.B.H. 70 $280.00
settlement.

1/8/2019 Review email comms between HBH and Judge's FL. .10 $20.50
chambers re status of case.

1/8/2019 Tele conf. with C. Pham re potential terms of H.B.H. 0 $200.00
settlement.

1/8/2019 Draft lengthy comm to Judge’s Chambers re status H.B.H. 60 $240.00
of case.

1/9/2019 Draft extensive comm to opposing counsel outlining H.B.H. 80 $320.00
terms of settlement.

1/10/2019 Review email exchange between HBH and opposing  G.H. 10 $20.50
counsel regarding settlement terms.

1/10/2019 Draft comm to J. Liew re status of matter, including H.B.H. 10 $40.00
scheduling.

1/10/2019 Review comm from C. Pham re settlement terms H.B.H. 50 $240.00
and respond with lengthy reply.

1/11/2019 Tele conf with C. Pham re status of settlement; H.B.H. 40 $160.00
review together paystubs and discuss application and :
interpretation of settlement formula.

1/14/2019 Review email comms. between HBH and court re J.L. 10 $20.50
case Status.

1/14/2019 Review and respond to Judge Coulson's law clerk H.B.H. .10 $40.00

 

(G. Waterworth) re status of pending settlement
discussions.
1/16/2019 Draft extensive comm to C. Pham, calculating H.LB.H. 1.60 $640.00
sample check (Misty, 12.31.17) and confirming
terms of settlement; review and revise same,

transmit.

1/16/2019 Review email comms between HBH and op con re EL. 10 $20.50
set. cales. and status to Court.

1/16/2019 Review email comm from HBU to court re status of JL. 10 $20.50

  

ESR Sn a sare eee

set. negotiations.
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 11 of 23

1/16/2019 Review lengthy email from HBH to opposing G.H. 20 $41.00
counse! regarding terms of settlement and
calculation of damages.

1/16/2019 Draft comm to G. Waterworth re status of matter, H.B.H. .10 $40.00
1/28/2019 Tele conf with C. Pham re interpretation of damages H.B.H. 10 $40.00
re settlement proposal.
1/18/2019 Review Order re cancellation of mediation H.B.H. 10 $40,00
conference,
1/21/2019 Draft settlement agreement. J.L. 940 $1,927.00
1/22/2019 Draft set. agreement. J.L. 2.50 $512.50
1/22/2019 Draft class notice. JL, 1.40 $287.00
1/23/2019 Discuss w/ HBH and GBH re intricacies of damage JL. 50 $102.50
calcs, assignment of set. document tasks to
associates.
1/23/2019 Create flowchart for damage calculation JL, 1.60 $328.00
visualization and understanding.
1/23/2019 Review prior set. agreement, edit set. agreement. JL. 1.90 $389.50
1/23/2019 Review case file, draft Joint Motion to Approve G.H. 5.80 $1,189.00
Settlement.
1/23/2019 Conf. with JSL and HBH regarding case status, GH. 50 $102.50
settlement agreement documents, and dividing
assignments.
1/24/2019 Update and format flowcharts for damage calcs. JL. 40 $82.00
1/24/2019 Review and review Joint Motion for Prelim. G.H. 5.80 $1,189.00

Settlement Agreement (3.6);

Review case file, draft proposed Order for Prelim
Settlement Agreement (1.4);

Draft Notice of Motion for Attorney Fees (.8).

1/24/2019 Edit dmg. calc flowchart (0.8); edit set. agrment. JL. 4.00 $820.00
(3.2).
1/25/2019 Revise damage calc section of set. agrmnt, draft sec. JL. 2.30 $471.50

re attorneys’ fees motion notice (1.1); edit set.
agrrant. (1.2).

1/25/2019 Draft Set. Claim Release Form, EL. 1.30 $266.50

1/25/2019 Review and edit jnt. mot. for prelim. approval set. EL. 1.16 $225.50
agreement,

1/25/2019 Review and revise Motion for Approval of G.H. 2.60 $533.00

Settlement and Proposed Order (1.3);
Review and revise Settlement Agreement (1.3).

 

1/30/2019 Begin reviewing draft settlement agreement. H.B.H. 1,20 $480.00
2/8/2019 Revise settlement documents, conform exhibit JL. 2.40 $492.00
numbers and title of documents, create exhibit
tracker.
2/8/2019 Review and revise Motion for Preliminary Approval G.H. 3.90 $799.50
and Proposed Order.
2/12/2019 Review and revise settlement documents, GLH, 1.20 $246.00
2/14/2019 Tele conf with client re status of matter. H.B.H. 10 $40.00
3/13/2019 Review edits to settlement agreement w/ HBH. EL, 20 $41.00
3/13/2019 Review HBH edits to settlement agreement and JL, 1.60 $328,00

preliminary motion for settlement approval.
3/13/2019 Review and revise Settlement Agreement, Review H.B.H. 4.70 $1,880.00

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 12 of 23

and revise Motion for Preliminary Approval.
Confer with J. Liew re same.
3/14/2019 Review and edit of the Class Notice, the Notice of J.L. 1.20 $246.00
Motion for Attorneys’ Fees, the Preliminary
Approval Order, and the Settlement Claim and
Release of Claims Form.
3/14/2019 Review and revise Class Notice; Notice of Mot Atty H.B.H. 2.90 $1,160.00
Fees; Settlement Claim and Release Form; and
Preliminary Approval Order. (2.7 hrs). Confer
with J. Liew re same. (.1 hrs). Review comm. from
J. Liew to C. Pham re attaching docs. (.1 hrs).
3/17/2019 Draft comm to opposing counsel re status of matter. H.B.H. 10 $40.00
3/26/2019 Tele conf. with C. Pham re status of matter. (1 hrs; = H.B.H. 29 $80.00
gratis). Draft comm to Court re status of matter, (.1
hrs). Tele conf with client re status of matter. (.1

hrs).
4/2/2019 Review email correspondence with opposing G.H. 10 $20.50
counsel regarding settlement agreement and
revisions.
4/2/2019 Draft comm to opposing counsel re status of H.B.H. 20 $80.00
settlement; review response.
4/5/2019 Review comm from C. Pham: forward to J. Liew. H.B.H. 10 $40.60
4/9/2019 Extensive review and editing of settlement JL. 6.70 $1,373.50

agreement/edits and changes by opposing counsel,
create settlement process timeline to organize
various settlement deadlines,
4/10/2019 Review and revise class notice, motion for JL, 3.70 $758.50
preliminary settlement agreement, and settlement
claim and release of claims form.
4/11/2019 Confer w/ HBH re. opposing counsel's edits to JL. 1.00 $205.00
settlement agreement, edit email to opposing
counsel re. same.

 

agreement terms between HBH and opposing
counsel,

4/11/2019 Draft lengthy comm to opposing counsel re status of H.B.H. 40 $160.00
settlement.
4/15/2019 Phone call w/ opposing counsel re. terms and edits JL. 1.30 $266.50
to settlement agreement.
4/15/2019 Lengthy tele conf with C. Pham (and JLiew) re H.B.H. 1.30 $520.00
proposed revisions to settlement agreement.
4/15/2019 Review ematl communications between parties and JL. 10 $20.50
Court re. settlement status.
4/16/2019 Revise and edit settlement agreement. JL. 3.50 $717.50
4/17/2019 Extensive edits to settlement agreement based on JL. 80 $164.00 .
discussions of terms with HBH and opposing .
counsel. .
4/24/2019 Review and revise settlement agreement. J.L. 40 $82.00 -
4/24/2019 Conference w/ HBH and SEK on case status and JL. 10 $20.50 :
assignment of duties. .
A/24/2019 Review Case Status S.K. 10 $20.50 .
4/29/2019 Review email communications regarding settlement JL. 10 $20.50 i

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 13 of 23

4/29/2019 Review settlement agreement revisions. Draft multi H.B.H. 90 $360.00
comm to opposing counsel re status of matter and
unresolved issues re settlement agreement.
4/30/2019 Draft comm to opposing counsel re status of matter. H.B.H. 10 $40.00
5/1/2019 Review email communications from opposing JL. 10 $20.50
counsel re, terms of settlement agreement and
setting up phone confer.

5/1/2019 Phone call w/ HBH, SEK and opposing counsel re. JL, 70 $143.50
edits and terms of settlement agreement.

5/1/2019 Confer w/ HBH and SEK re. case issues and JL. 10 $20.50
strategy.

5/1/2019 Call with Counsel re: Agreement S.K. .70 $143.50

3/1/2019 Mtg. with Howard and Jordan re: Case Status and S.K, 10 $20.50
Strategy

5/1/2019 Review Case File: Pleadings and Case Status S.K. 90 $184.50

5/1/2019 Review emails Re: Settlement S.K. 10 $20.50

5/1/2019 Review and respond to comm. from C. Pham re H.B.H. 80 $320.00

settlement conf. (.1 hrs). Tele conf with C. Pham re
settlement agreement issues. (.7 hrs),

5/1/2019 Confer with Assoc. Attys JL and SK re status of H.B.H. 10 $40.00
matter.

5/3/2019 Review email re: settlement S.K. 10 $20.50

5/3/2019 Edit settlement agreement. JL. 20 $41.00

5/3/2019 Draft comm to C. Pham re status of matter; review H.B.H. 10 $40.00
response,

3/6/2019 Revise settlement agreement to clarify language and JL. .10 $20.50
terms.

5/6/2019 Review emails between HBH and opposing counsel JL. 10 $20.50
re. calculation of damages for settlement agreement.

5/6/2019 Review and respond with lengthy comm to C. Pham —-H.B.H. 50 $200.00

re damage calculation issue. (.5 hrs), Research case
law re potential motions to enforce class settlement.
(1.8 hrs: gratis).

5/6/2019 Tele conf with C. Pham re damage calcs. H.B.H. .10 $40.00

5/7/2019 Tele conf with C, Pham re settlement agreement H.B.H. 70 $280.00
revisions and status of matter.

5/8/2019 Send email to opposing counsel re. settlement J.L. 40 $82.00
agreement issues.

3/9/2019 Update and edit settlement claim form, joint motion JL. 4.20 $861.00

 

for preliminary approval, proposed order, class
notice, and settlement claim form.

5/9/2019 Edit settlement documents for emailing to opposing JL. 40 $82,00
counsel for review.

5/13/2019 Review edits to settlement agreement by opposing JL. 30 $61.50
counsel.

5/14/2019 Review opposing counsel's edits to settlement JL, 3,30 $676.50
documents, integrate changes and make minor typo
corrections.

5/14/2019 Draft email to opposing counsel re. edits to class JL. 1.00 $205.00
notice,

5/14/2019 Edit and send email to opposing counsel re. their JL. 20 $41.00

.
a
.
o

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 14 of 23

edits to settlement class notice language.
5/14/2019 Review Emails re: Settlement S.K. 20 $41.00
5/14/2019 Review proposed Class Notice and confer with JUre H.B.H. 40 $160.00
same. Review draft comm from JL to C. Pham;
review Federal! Judicial Center website sample
notices. Propose edits to email.

5/15/2019 Review emails between HBH and opposing counsel: LL. 10 $20.50
re, state of settlement documents.

5/15/2019 Review Communications re: Settlement S.K. 20 $41.00

5/16/2019 Phone call w/ opposing counsel re. edits to class JL. 20 $41.00
settlement notice.

5/16/2019 Revise and edit settlement documents, finalize and JL. 90 $184.50
send to opposing counsel for final review.

5/16/2019 Tele conf with C. Pham (with assoc atty J.Liew)re -H.B.H. 20 $80.00
remaining issues and changes to Class Notice.

5/16/2019 Review communications re: Settlement S.K,. 10 $20.50

3/16/2019 Review def's discovery answer (1.1); revise and edit JL. 4.60 $943,00

written discovery to Def. Twin America in light of
def's discovery responses and production (3.5).

5/17/2019 Review settlement agreement and joint motion for JL. .60 $123.00
filing, prepare exhibits.

5/17/2019 Draft comm to client re settlement agreement. H.B.H. 20 $80.00

S/L 7/2019 Confer with J. Liew re attachment to settlement H.B.H. 20 $80.00

agreement (names/contact info}. Review comm
from J. Liew to C, Pham re same.
5/20/2019 Draft comm to opposing counsel re signature page. H.B.H. 10 $40.00
5/2 #/2019 Review settlement agreement for terms (0.1); draft JL. 30 $61.50
email to opposing counsel re. production of
names/contact information timing (0.2),

5/21/2019 Send email to opposing counsel re. getting final JL. 10 $20.50
signatures for set. agreement.

§/21/2019 Send opposing counsel signature page for signing. JL. 10 $20.50

5/21/2019 Prepare and finalize exhibit for settlement JL, 10 $20.50
agreement.

5/21/2019 Review Comms. re: opt-ins S.K. 10 $20.50

5/22/2019 Prepare and finalize settlement agreement and JL. 1.20 $246.00

related docs for filing, file same, prepare documents
for mailing to Court.

 

5/22/2019 Review settlement documents to map out timeline J.L. 1,10 $225,50
and dates for settlement process,

5/22/2019 Confer w/ HBH re. dates for settlement deadlines J.L. .20 $41.00
and procedure. :

5/22/2019 Edit settlement process timeline (0.4); send email to JL, .60 $123.00 .
Court re, suggested settlement deadlines and dates .
(0.2). :

5/28/2019 Send email to opposing counsel re. settlement iL. 10 $20.50 :
process dates.

5/28/2019 Review comms. with counsel re: joint motion S.K, 10 $20.50

5/29/2019 Entering Notice of Appearance S.K. 20 $41.00

5/29/2019 Confer with assoc atty and review comms re timing  H.B.H. .10 $40.00

of Order (preliminary approval).

   
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 15 of 23

3/29/2019 Review comm from J. Liew re proposed dates; H.B.H. .10 No Charge
review response from G, Waterworth.

5/30/2019 Draft comm to expert witness re status of matter. H.B.H. 10 $40.00

5/31/2019 Review Settlement class contact list from S.K. 10 $20.50
Defendants

5/31/2019 Update settlement process timeline (0.6); update JL. 1.00 $205.00

class notice and settlement claim form with
appropriate dates (0.4).

5/31/2019 Draft comm to C. Pham re contact information; H.B.H. 30 $120.00
review response. (.1 hrs), Confer with associate
attys re status of matter. (.2 hrs).

6/1/2019 Confer with J. Liew re event dates and deadlines; H.B.H. 50 $200.00
review settlement agreement and discuss impact and
timing of address disclosure on 5/31/19.

6/1/2019 Confer w/ HBH re. dates and times. JL, 50 $102.50

6/4/2019 Draft comm to G. Waterworth attaching settlement H.B.H, 10 $40.00
class documents.

6/5/20 19 Review Class Notice S.K. 10 $20.50

6/6/2019 Prepare class notice for mailing. EL. 20 341,00

6/7/2019 Review Notice of Class Action Settlement S.K, 20 $41.00

6/7/2019 Prepare class notice, addresses, settlement opt-in JL. 2.60 $533.00
form for mailing.

6/10/2019 Assist in mailing of class notice and opt-in forms. JL. 10 $20.50

6/10/2019 Admin work associated with class administration H.B.H. 2.50 $1,000.00

(assist staff members in mailing; review, travel to
and from USPO).

 

6/1072019 Comm with client re status of matter. H.B.H. 20 $80.00

6/11/2019 Prepare mailing of settlement class notice and opt-in JL, .80 $164.00
form.

6/13/2019 Phone call w/ pot. settlement class member, JL. 20 $41.00

6/20/2019 Email settlement opt-ins with filed claim forms. JL. 20 $41.00

6/20/2019 Email Pl. Ross re. filed settlement claim form. JL. 10 $20.50

6/21/2019 Email Pl. Coats re. set. claim form. JL. 10 $20.50

6/25/2019 Send email to Pl. Hewitt re. filed settlement claim J.L. 10 $20.50
form.

6/26/2019 Email Pls. Grudzien, Whitacre and Siciliano re. filed J.L. 20 $41.00
set, claim forms.

6/27/2019 Review settlement claim form by K. Billie. Prepare H.B.H. 10 $40.00
and file via ECF.

6/28/2019 Review settlement claim form of S. Snyder; prepare _H.B.H. 10 $40.00
for filing, file via ECP.

7/2/2019 Email set. class members re. filed set. claim form. J.L. 20 $43.00

7/3/2019 Confer w/ HBH and SEK re, case status. JL. 10 $21.50

7/3/2019 Confer with associate attorneys re status of matter. H.B.H. 10 $40.00

7/3/2019 Confer w/ HBH and JSL re: case status and S.K. 10 $20.50
priorities

7/5/2019 Email Pls. Romano and Bradley re. filed settlement JL. 10 $21.50
claim forms,

7/5/2019 Review and prepare pre-bill, JL. 20 $43.00

7/5/2019 Email to P]. Romano re. timing of settlement JL, 10 $21.50

process.

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 16 of 23

7/8/2019 Review email from HBH to opposing counsel re. JL. 10 $21.50
fairness of settlement.

7/8/2019 Review and respond to email from opposing counsel J.L. 10 $21.50
re. contact info.

HS/2019 Prepare and send scans of returned mail to defense JL. 20 $43.00
counsel for telephone contact information.

TG/2019 Phone calls w/ Pls, Todd, Deets and O'Malley re. IL. 0 $107.50
questions about settlement procedure.

7/9/2019 Email to opposing counsel re. scheduling phone JL. 10 $21.50
confer re. settlement.

7/9/2019 Phone call w/ PI. Gatzerano re. questions about JL, 30 $64.50
settlement status.

7/10/2019 Update settlement class member tracker. J.L. 10 $21.50

FAO2019 Phone call w/ Pl. Katsenelenbogen re. settlement JL. .10 $21.50
status and questions,

7/10/2019 Research on class notification and fairness issues. JL. 50 $107.50

7/10/2019 Review pleadings file and settlement documents in J.L. 30 $64.50

preparation for phone confer. w/ opposing counsel
on issue of fairness.

7/10/2019 Phone call w/ SEK and opposing counsel re, fairness JL. 40 $86.00
of settlement process,
F/AO/2019 Draft email to opposing counsel re. proposal for JL. 70 $150.50

notification extension and issues of settlement
fairness (0.6); revise email, send to opposing
counsel (0.1),

 

7/10/2019 Phone call w/ Pl, Markony re. questions about JL. 10 $21.50
settlement process.

7/10/2019 Confer w/HBH and JSL re: settlement status S.K. 40 $82.00

7/10/2019 Phone call w/ Pl. Schwarz re. settlement status and JL. 10 $21.50
questions.

FAV/2019 Phone cal] w/ interested, late settlement class JL. 10 $21.50
member.

F/A12019 Phone call w/ late, interested settlement class IL, 10 $21.50
member re. settlement status and options.

T/ALT/2019 Review email from HBH to opposing counsel re, EL. .10 $21.50
late opt-ins.

T/L2/2019 Phone call w/ late, interested settlement class JL. 19 $21.50
member.

TA2/2019 Draft email to opposing counsel re. fairness of JL. 30 $64.50 .
settlement procedure and returned mail.

7/12/2019 Review emails between HBH and opposing counsel IL. 10 $21.50
re. issue of fairness of settlement notification
process,

72/2019 Review email from counsel re: fairness of settlement S.K. 10 $20.50

7/13/2019 Review file materials and draft lengthy comm to H.B.H. 60 $240.00
expert witnesses re calculations and related issues.

7/15/2019 Review emails between HBH and expert re. damage JL, 10 $21.50
calculations.

7/15/2019 Review comm from opposing counsel re returned H.B.H. 10 $40.00

mail and other issues.
TLG6/2019 Phone call w/ interested, late settlement class JL. 10 $21.50

    
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 17 of 23

member re. status of settlement.

7/16/2019 Phone cal! w/ HBH, SEK and opposing counsel re. IL. 50 $107.50
belated settlement class members.
7/16/2019 Review settlement claim documents, identify when JL. 50 $107.50

individuals reached out, if they were notified, draft
email to HBH re. same.

7/16/2019 Call w/ counsel re: returned mail and opt in forms S.K, 30 $102.50

7/16/2019 Tele conf with C. Pham re settlement claims and H.B.H. 50 $200.00
issues with returned mail, late expressions of
interest,

7/18/2019 Prepare and send email to opposing counsel JL. 10 $21.50
notifying them of late opt-out.

T19/2019 Review emails between HBH and opposing counsel JL. 10 $21.50
re. late settlement claim members.

T/A9/2019 Review file materials re belated filers; draft lengthy | H.B.H. 30 $120.00
comm, to C, Pham re same.

7/23/2019 Update settlement claim tracker. J.L. 20 $43.00

HAxv2019 Review and respond to comm to C. Pham re belated H.B.H. 10 $40.00
opt-ins.

7/25/2019 Email opposing counsel re. late settlement claim JL. 10 $21.50
form as weil as wage and hour records for damage
calculations.

7/26/2019 Review and catalog wage and hour records for JL. 30 $64.50
settlement opt-ins.

7/26/2019 Review comm from opposing counsel re leave to file H.B.H. 10 $40.00
late opt-in.

8/7/2019 Take inventory of wage and hour records received, J.L. 20 $43.00
send opposing counsel re. outstanding records.

{7/2019 Email to opposing counsel re. missing wage and JL, 10 $21.50

hour documents.

8/7/2019 Email to experts re. wage and hour documents and JL. 20 $43.00
settlement calculations.

8/7/2019 In-depth review of wage and hour documents to JL. 3.70 $795.50
identify tip credit notices and any missing
documents.

8/7/2019 Review comm from JL to CP re missing documents, H.B.H. 10 $40.00

8/8/2019 Phone call w/ experts re. damage calculation JL. 50 $107.50
methodology.

8/8/2019 Review wage and hour documents and settlement JL, 1.80 $387.00
agreement terms for damage calculations in
preparation for call with experts re. damage

 

calculation methodology.

8/8/2019 Confer w/ HBH and SEK re. case status and LL. 10 $21.50 :
upcoming assignments. .
8/12/2019 Respond to Pl. Berkman's text re. status update, send JL. 20) 343.00 L
email with copy of filed settlement claim form. :
8/13/2019 Text Pl. Humphrey's re. settlement opt-in status, JL. 10 $21.50 :
email settlement claim form.
8/13/2019 Confer w/ HBH and SEK re. status of expert JL. 10 $21.50 :

calculations.
8/13/2019 Confer w/ HBH and JSL re, status of expert S.K. 10 $20.50

 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 18 of 23

calculations.

8/19/2019 Draft email to opposing counsel re. missing wage JL. 20 $43.00
documents for Settlement Opt-In Marconi.

8/19/2019 Review comm b/w J Liew andC PhamreK. Driver H.B.H. 10 $40.00
and M. Marconi; comm with J. Liew re same.

8/20/2019 Review email from opposing counsel re. PI. JL. 20 $43.00

Marconi's change in position and missing wage/hour
documents, communicate w/ HBH re. same (0.1);
call Pl. Marconi for clarification on employment
history w/ Defendants (0.1).

8/20/2019 Comm with J. Liew re M. Marconi and calculation H.B.H. 10 $40,00
issues,
8/21/2019 Draft email to opposing counsel re. outstanding JL. 10 $21.50

wage and hour documents for Pl. Marconi, update as
to schedule and deadlines.

8/21/2019 Review comm from J. Liew and experts re status of © H.B.H. .10 $40.00
matter.

8/22/2019 Phone calls w/ experts re. questions and clarification J.L. 20) $43.00
on damage calculations.

8/23/2019 Phone call w/ experts re. settlement calculation EL. 40 $86,00
issues.

8/23/2019 Review sample settlement calculations from experts J.L, 1,40 $301.00

to identify compliance with settlement agreement
methodology and other issues.

8/23/2019 Confer with J. Liew re status of expert calculations H.B.H. 10 $40.00
and preliminary results.
8/26/2019 Review emails from experts re. questions for IL. 1,00 $215.00

settlement calculations, review settlement agreement
and wage and hour docs to answer questions.
$/26/2019 In-depth review early calculations from experts to JL. 80 $172.00
identify and issues or mistakes in process, draft
email to experts re. same,

 

8/28/2019 Phone conversation w/ Pl. Scharz re. insurance JL. 20) $43.00
deductions from pay checks.

9/6/2019 Email experts re. settlement damage calculations JL. .10 $21.50
deadline,

9/6/2019 Review multi comm b/w associate attorney and H.B.H. 10 $40.00
expert witness re status of matter.

9/9/2019 Review and respond to email from expert re. J.L. 10 $21.50
settlement opt-ins who did not receive a tip credit
notice.

9/10/2019 Review and respond to email from expert re. JL. 2) $43.00
damage calculations and proper crediting for monies :
paid.

9/10/2019 In-depth review of experts settlement damage EL. 6.50 $1,397.50

calculations, identify and catalog mistakes and
issues, inform experts of same.

9/10/2019 Multiple phone conversations w/ experts re. JL, 80 $172.00
settlement damage calculations and issues.
9/11/2019 Phone conversation w/ expert re. damage JL. 1.50 $322.50

  

calculations.
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 19 of 23

OAET/2019

9/11/2019

9/11/2019
9/11/2019

O/T 2019

9/12/2019
9/12/2019
9/12/2019

9/12/2019

9/12/2019
9/12/2019

9/13/2019
9/16/2019

9/16/2019
9/16/2019

9/16/2019

9/16/2019

9/16/2019
9/16/2019

9/17/2019

9/17/2019

9/17/2019

9/17/2019

Phone conversation w/ expert explaining sample
worksheet and additional data entry requirements
Review settlement agreement, generate sample
worksheet with proper overtime calculation
equations.

Phone call w/ expert re. overtime hours check on
calculations.

Phone call w/ experts re. issues with settlement
damage calculations for Pls. w/ no tip credit notice.
In depth review of expert settlement damage
calculations for issues and errors, catalog, email
experts re, same.

Direction confer w/ HBH and SEK re. letter to
settlement members who may not receive anything.
Phone calls w/ experts re. data entry questions and
issues.

Status Conf. w/ HBH and JSL re: status of expert
report and damage caiculations.

Multiple in-depth phone cals! w/ experts re.
settlement damage calculation issues and errors to
be corrected.

Review expert reports for errors and issues, finalize
expert reports for transmission to Defendants.
Multi comm and confs with J. Liew re calculations;
review and provide advice re damage estimates.
Create summary of settlement damages.

Review email from opposing counsel re. disputes
over damage calculations.

Draft Ltr to Class Members re: no damages.
Multiple phone calls w/ experts re. calculation errors
for settlement damages.

Review emails from opposing counsel re. disputes to
settlement calculations, review settlement
calculations for errors and formulate corrections.
In depth review of wage and hour documents and
expert calculations to compromise with Defendants
on inclusion of adjustments in settlement damage
calculations.

Tele conf with J. Kusel re status of matter.

Review multi comm from TC Pham re wage
calculations; respond to same. Confer with J, Liew
re settlement calculations.

Multiple phone calls w/ experts re. correction of
damage calculation issues.

Review/Organize billing records and draft lodestar
statement.

Review multi comm from opposing counsel re
calculation issues; review health insurance, meal/bev
deduction issue, review payroll; confer with J Liew
re appropriate response.

Draft email to opposing counsel re. ignoring

JL.

JL.

J.L.
JL.

JL.

JL.
JL.
S.K.

JL,

J.L.
H.B.H,

JL.
J.L.

S.K.
JL,

J.L.

JL,

H.B.H.
H.B.H.

JL.

S.K,

H.B.H.

JL,

AQ

1.70

10
30

6.20

10
30
10

90

9.30
1,30

.10
10

30
90
1.60

2.30

.20
50

JO

10

AO

$86.00

$365.50

$21.50
$64.50

$1,333.00

$21.50
$64.50
$20.50

$193.50

$1,999.50
$520.00

$21.50
$21.50

$61.50
$193.50

$344.00

$494.50

$80.00
$200.00

$150.50
$143.50

$200.00

$36.00

 

  
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 20 of 23

deductions for insurance, beverages, food, and
uniforms,
GAL T2019 Review email from opposing counsel re. ignoring JL. 30 $64.50
deductions for insurance, food, beverages, and
uniforms (0.1); strategy confer w/ HBH re. terms of
settlement agreement and response,
9/17/2019 Revise email to opposing counsel re. ignoring JL. 10 $21.50
deductions for insurance, beverages, food and
uniforms, transmit email.
9/17/2019 In-depth review of expert calculations and email J.L. 4.90 $1,053.50
from opposing counsel highlighting issues (1.4);
review corrected calculations (2.6); draft lengthy
email response to opposing counsel addressing
issues, transmitting new calculation (0.9),

9/17/2019 Confer with assoc atty re lodestar prep; review and H.B.H. 20 $80.00
finalize lodestar statement. Forward to C. Pham,
9/17/2019 Multi confs with J, Liew re status of matter and H.B.H. 20 $86.00

disputes; review and revise draft lengthy comm by J.
Liew to C, Pham.
9/19/2019 Review email from opposing counsel re. additional JL. 1.70 $365.50
issues in calculations, review calculations to confirm
issues, review updated calculations (1.3); draft email
to opposing counsel addressing calculation issues as
well as issue of food, beverage, uniform, insurance

deductions (0.4).

9/19/2019 Multiple phone calls w/ experts to discuss and J... 30 $107.50
correct additional calculation issues raised by
Defendants.

9/19/2019 Phone call w/ Pl]. Bradley re. signature on tip credit JL. 10 $21.50
sheet.

9/19/2019 Draft letters to Judge Coulson re. disputes in JL. 2.70 $580.50

settlement calculations for deductions and late tip
credit notices,

 

9/19/2019 Finalize letters to Judge Coulson re. disputes over JL, AQ $86.00
settlement damage calculations.

9/19/2019 Review and revise draft letters re calculation H.B.H. 80 $320.00
disputes; confer with J. Liew re same.

9/20/2019 Draft case status update to all settlement class JL, 30 $64.50
members.

9/20/2019 Review and respond to P!. Kusel re. settlement JL. .10 $21.50
status.

9/24/2019 Review and respond to email from PI. DiPietro re. JL. 10 $21.50
settlement calculation disputes.

9/24/2019 Review Defs response to letter to Judge Coulson re. JL. 10 $21.50
late tip credit notices.

9/25/2019 Review correspondence from Defendant to Judge JL, 10 $21.50
Coulson re. insurance premium deductions.

9/26/2019 Review settlement documents, draft email to JL. 20 $43.00

opposing counsel re. deadline for final approval
motion and potential discussion of attorneys fees
and costs.

 
 
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 21 of 23

9/27/2019
H2T/2019
9/30/2019
9/30/2019
10/10/2019
10/17/2019
10/17/2019
10/17/2019
10/18/2019

10/18/2019

10/18/2019 -

10/20/2019
10/21/2019

10/21/2019
10/21/2019

10/21/2019
10/21/2019

10/21/2019

10/21/2019

10/22/2019
10/22/2019
10/22/2019
10/22/2019

10/25/2019

10/25/2019
11/1/2019

11/1/2019

Review email from opposing counsel re. settlement
of attorneys’ fees and costs.

Review comm from Pham re negotiation of fees;
draft response,

Review email from opposing counsel re. negotiation
of attorneys’ fees and costs.

Review and respond to comm from C. Pham re atty
fee negotiation.

Review order re: process of finalizing settlement.
Draft final fairness motion.

Meet and confer with C. Pham re atty fees.

Review Order of Court re ruling on cales; conf with
JL re revised cales.

Draft email to experts re. changes to damage
calculations based on court's ruling on issues.
Review updated settlement damage calculations,
draft email to experts re. same.

Draft and edit final fairness motion.

Draft comm to opposing counsel re fee offer.
Review updated damage calculations, draft email to
experts re, errors requiring correcting.

Review email from HBH to opposing counsel re,
settlement of attorneys' fees and costs.

Review updated expert damage calculations, send
emai! to opposing counsel with same.

Review and edit proposed order.

Review email from opposing counsel re. settlement
of attorneys' fees and costs.

Review and revise Joint Motion for Final Approval.
Drafi proposed Order; confer with JL re same.
Review comm from opposing counsel re fee
negotiation; draft response. (.2 hrs), Review cost
records, (.2 hrs).

Phone call w/ HBH and opposing counsel re.
negotiating attorneys fees.

Draft and revise affidavit of claims administrator.
Review edits to final fairness motion and proposed
order from opposing counsel, integrate, revise,
finalize document for filing.

Tele conf with C. Pham (w J. Liew) re negotiations
over attys fees.

Phone call w/ opposing counsel re. negotiating
attorneys’ fees and costs (0.2); draft email to HBH
re. same (0.1).

Tele conf with opposing counsel (w J Liew) re
fees/cost.

Phone call w/ HBH and opposing counsel to
negotiate attorneys’ fees and costs.

Strategy confer. w/ HBH re. time moving forward,
work required, settlement of attorneys’ fees and
costs and other issues related to same,

JL.

H.B.H,

J.L.

H.B.H.

S.K.
JL

HB.
HB.

JL.

JL.

JL

HB.H.

JL.
J.L.
JL.

J.L.
JL.

H.B.H.,

H.B.H.

JL.

JL.
J.L.

H.B.H.

JL.

H.B.H.

JL.

JL.

£10

10
10
19
3.10
10
10
20
40
1.80
10
60
10
30

80
10

2.60

40

20

Du
oo

20

30

20
20

40

$21.50
$40.00
$21.50
$40.00
$20.50
$1,096.50
$40.00
$40.00
$43.00
$86.00
$387.00
$40.00
$129.00
$21.50
$64.50

$172.00
$21.50

$1,040.00

$160.00

$43.00
$236.50
$344.00
$80.00

$64.50

$80.00
$43.00

$86.00

 

    

ee
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 22 of 23

11/1/2019
LE/2/2019
11/3/2019
11/6/2019
11/6/2019
11/7/2019
11/7/2019

LE/7/2019

11/7/2019
11/8/2019
11/8/2019
11/8/2019
11/11/2019
HI/11/2019

11/11/2019
11/11/2039

11/11/2019

11/11/2019
11/11/2019

11/11/2019

11/11/2019
11/12/2019

11/12/2019

1/12/2019

11/12/2019

Tele conf with Pham (and J. Liew) re fee/cost
negotiation.

Strategy conf with assoc atty (J Liew) re status of
matter.

Phone call w/ opposing counsel re. scheduling call
on attorneys’ fees, draft email to opposing counsel
re, sane,

Draft email to Pl, Whitacre re. case status.

Review order re: fairness hearing.

Review paperless order re. final fairness hearing,
Prepare letters and attachments for opt-in Plaintiffs
who received no damages.

Review email from HBH to opposing counsel re.
settling of attorneys fees and amending settlement
agreement.

Draft comm to opposing counsel re status of matter
and fee negotiation.

Phone cal] w/ opposing counsel re. scheduling
discussion on attorneys' fees and costs.

Phone confer w/ HBH and opposing counsel re.
attorneys fees and costs.

Tele conf with C, Pham (w/ J. Liew) re atty fee
negotiation.

Tele conf with C. Pham re status of fees and
payment date potentials.

Draft email to all Plaintiffs re. settlement status and
need for tax forms.

Comim w/Plaintiffs re receiving their W4s and W9s
Send emails to Opt-in Plaintiffs who did not receive
any recovery.

Prepare and finalize letters and attachments for
transmission to Opt-In Plaintiffs who received no
recovery,

Review and update outline for final fairness hearing.

Review file materials; prepare for hearing. Draft
outline re same, Confer with assoc atty J Liew re
final fairness hearing.

Review records; follow up call to C. Pham re
settlement of fees. (.3 hrs). Draft comm. to C.
Pham re fee negotiations, (.2 hrs).

Review letter to individuals re no damages; conf
with J. Liew re same.

Travel to and from District Court to attend and
support HBH in Final Fairness Hearing.

Travel to and from US District Court for Final
Fairness Hearing. Attend Final Fairness Hearing.
Confer with J. Liew re same.

Review opposing counsel's edits to notice for
attorneys’ fees and proposed order.

Phone call w/ Pl, Gruzein re. settlement status and
tax questions.

H.B.H.

H.B.H.

JL.

JL.
5.K,
EL,
J.L.

JL.

H.B.H.

JL.

JL.

H.B.H.

H.B.H.

JL.

TM.

IL.

JL.

JL

H.B.H.
H.B.H.

H.B.H.

J.L.

H.B.H.

JL.

JL.

40
10
20
10
10
60

10

10

10

30

40

10

20

30
30

80

30
2.60

0

.30

3.30

3.30

20

10

$80.00
$160.00
$21.50
$43.00
$20.50
$21.50
$129.00

$21.50

$40.00
$21.50
$64.50
$160.00
$40.00
$43.00

$45.00
$64.50

$172.00

$64.50
$1,040.00

$200.00

$120.00
$709.50

$1,320.00

$43.00

$21.50

 

ti
Case 1:18-cv-01413-JMC Document 95-2 Filed 11/15/19 Page 23 of 23

11/12/2019 Review emails between HBH and opposing counsei JL. .10 $21.50
re, edits to proposed order and attorneys’ fees notice,

11/12/2019 Comm w/Plaintiffs re tax documents, saving said TALM, 20 $30.00
documents

11/12/2019 Review time and billing records for Motion for Atty H.B.H. 3.20 $1,280.00
Fees and Costs,

11/12/2019 Multi comm with J. Kusel re status of matter. H.B.H. 20 $80.00

11/13/2019 Collect plaintiffs tax documents. T.J.M. .10 $15.00

11/15/2019 ESTIMATED - Attorney Fees Motion. H.B.H. 10.00 $4,000.00

11/15/2019 ESTIMATED - Prepare Declaration; review and S.K. 30 $102.50
revise,

11/15/2019 ESTIMATED - Prepare Declaration; review and JL. 50 $107.50
revise,

11/15/2019 ESTIMATED - Individual communications with T.J.M. 10.00 $1,500.00
class plaintiffs (tax docs, settlement payments, etc.)

SUBTOTAL: 383.00 $98,890.50

Costs
SUBTOTAL: $0.00

Matter Ledgers

SUBTOTAL:

Trust Account
11/15/2019 Previous Balance $0.00
Available in Trust: $0.00

TOTAL $98,890.50
PREVIOUS BALANCE DUE $0.00

CURRENT BALANCE DUE AND OWING $98,890.50

 

 
